Citation Nr: 0306593	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  94-46 869	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an increased rating for arthritis of the left 
wrist (formerly rated as fracture of the left navicular), 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active service from October 1943 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 RO rating decision 
which denied an increased rating for arthritis of the left 
wrist, rated 10 percent disabling.

The Board originally remanded this case for further 
development in August 1996 and thereafter in October 1997 and 
July 2000.  The RO, after readjudicating it based on the 
requested development, continued its denial of the veteran's 
claim.  The case has returned to the Board for appellate 
review.


REMAND

Following the July 2000 Board's remand, additional evidence 
was associated with the claims file to include outpatient 
treatment reports and an August 2002 VA examination report.  
A supplemental statement of the case was issued in November 
2002 and a copy was sent to the Disabled American Veterans.  
Of record is a VA form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative,  which is signed 
by the veteran and indicates appointment of the New York 
State Division of Veterans' Affairs as his representative.  
There is no indication in the claims file that this 
appointment has been revoked or withdrawn, or that a new 
power of attorney has been executed in favor of the Disabled 
American Veterans.  Thus, for VA purposes the power of 
attorney of record is the New York State Division of 
Veterans' Affairs.  See 38 C.F.R. § 20.602.  Given such 
finding, the New York State Division of Veterans' Affairs 
should have received a copy of the November 2002 supplemental 
statement of the case and not the Disabled American Veterans.  
See 38 C.F.R. § 19.31.  The case must be remanded to the RO 
for the purpose of correcting this procedural oversight.

Additionally, it is observed that all of the instructions 
listed in the July 2000 Board remand has not been 
accomplished.  In this respect, the Board notes that the 
veteran had carpal tunnel syndrome of which he was not 
service-connected.  It was requested that the symptoms 
associated with the nonservice-connected carpal tunnel 
syndrome be disassociated with his service-connected 
arthritis of the left wrist, formerly categorized as 
residuals of a fracture of the left navicular.  The veteran 
underwent a VA examination in August 2002.  The examiner, 
however, did not address this matter.  He simply noted that 
the veteran had post-traumatic osteoarthritis of the left 
wrist which was complicated by carpal tunnel syndrome.  The 
RO and the veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as 
well as those of the United States Court of Appeals for 
Veterans Claims (the Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In light of the foregoing, the 
claim must also be remanded for compliance with the July 2000 
Board remand.

In view of the foregoing, the case is REMANDED by the RO for 
the following actions:


1.  The RO should send the veteran and his 
representative a letter explaining the VCAA, to include 
the duty to assist and notice provisions contained 
therein.  Among other things, the letter should explain, 
what, if any, information (medical or lay evidence) not 
previously provided to the Secretary is necessary to 
substantiate the claim.  The letter should also 
specifically inform the veteran and his representative 
of which portion of the evidence is to be provided by 
the claimant and which part, if any, the RO will attempt 
to obtain on behalf of the veteran.

2.  The veteran's representative of record, the New York 
State Division of Veterans' Affairs, should be given a 
copy of the November 2002 supplemental statement of the 
case.

3.  The veteran should be afforded a VA examination to 
determine the nature and extent of all current 
disabilities of the veteran's left wrist.  The claims 
folder should be made available to the examiner prior to 
the examination.  All indicated testing should be 
conducted, to include an x-ray study.  The examination 
report should fully set forth the current complaints, 
pertinent clinical findings, and diagnoses affecting the 
left wrist.  With respect to all diagnoses of the left 
wrist, the examiner should specifically state which, if 
any, are a manifestation of or otherwise related to the 
service-connected arthritis of the left wrist, formerly 
rated as fracture of the left navicular.  For all 
diagnoses found not to be related to the service-
connected disorder-specifically to include carpal tunnel 
syndrome-the examiner should, to the extent possible, 
differentiate symptoms due to the unrelated disorder 
from those due to the service-connected disorder and 
related diagnoses.  If this cannot be done, the examiner 
should so state.  The range of motion of the left wrist 
should be set forth.  Moreover, the extent of any 
functional loss of the service-connected arthritis of 
the left wrist due to weakened movement, excess 
fatigability, incoordination, or pain on use should be 
noted.  The examiner should also state whether any pain 
claimed by the veteran is supported by adequate 
pathology and evidenced by his visible behavior.  Any 
additional impairment on use should be described in 
terms of the degree of additional range-of-motion loss.

4.  After the above examination is conducted, the RO 
should review the claims folder to ensure that all of 
the foregoing requested development has been completed.  
In particular, the RO should review the requested 
examination report to ensure that they are responsive to 
and in complete compliance with the directives of this 
remand and if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should adjudicate the claim for an increased rating for 
the service-connected left wrist disorder.  If the 
benefit sought on appeal remains denied, the veteran and 
his representative of record should be provided with a 
supplemental statement of the case that contains notice 
of all relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable law 
and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

